Citation Nr: 1504471	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for impairment of supination and/or pronation of the left forearm.

3.  Entitlement to a compensable evaluation for limitation of extension of the left forearm.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the left forearm.

5.  Entitlement to an evaluation in excess of 40 percent for left cubital tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2010 and August 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2010 rating decision denied service connection for hearing loss.  The August 2011 rating decision granted service connection for a left cubital tunnel syndrome and service connection for limitation of flexion of the left forearm disability.  

In April 2012, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in November 2013, he withdrew his hearing request. 

Subsequently, in a November 2013 rating decision, the RO granted service connection for impairment of supination and/or pronation of the left forearm and service connection for limitation of extension of the left forearm.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's left elbow disability is not manifested by loss of bone fusion and the hand fixed in supination or hyperpronation. 

2.  The Veteran's left elbow disability is not manifested by extension limited to either 45 degrees or 60 degrees, nor is there additional limitation of motion following repetitive use.

3.  The Veteran's left elbow disability is not manifested by flexion limited to either 90 degrees or 70 degrees, nor is there additional limitation of motion following repetitive use.

4.  The Veteran's left cubital tunnel syndrome is not manifested by complete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for impairment of supination and/or pronation of the left forearm are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5213 (2014).

2.  The criteria for a rating in excess of 10 percent for limitation of extension of the left forearm are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5207 (2014).

3.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left forearm are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5206 (2014).

4.  The criteria for a rating in excess of 40 percent for left cubital tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 8515 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Veteran's claims for an increase in the disability ratings arise from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required under the VCAA, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in June 2007. 

VA examinations were conducted in August 2011 and November 2012; the record does not reflect that any of the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Veteran's service-connected impairment of supination and/or pronation of the left forearm has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5213.  His service-connected limitation of extension of the left forearm has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  His service-connected limitation of flexion of the left forearm has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  His service-connected left cubital tunnel syndrome has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 8515.  The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his disability will be rated under the "minor" upper extremity.

Limitation of elbow motion is rated under Codes 5206, 5207, 5208, and 5213.  Under Diagnostic Code 5206 (for limitation of forearm flexion) for the minor hand, a 10 percent rating is warranted where the flexion is limited to 100 degrees; a 20 percent rating is warranted where flexion is limited to either 90 degrees or 70 degrees.  (Higher ratings are available for greater limitation of motion.).  Under Diagnostic Code 5207 (for limitation of forearm extension) for the minor hand, a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher ratings are available for greater limitations of motion.).  Under Diagnostic Code 5208 for the minor hand, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code.  Under Diagnostic Code 5213 for the minor hand, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not full pronation or when motion is lost beyond middle of the arc.  A 20 percent rating for the minor hand is also warranted if there is loss of bone fusion and the hand is fixed in full pronation or the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted if there is loss of bone fusion and the hand is fixed in supination or hyperpronation.  (Higher ratings are available for greater limitations of motion.).  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Additionally, Diagnostic Code 8515 is used to rate injuries to the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).  Under this regulatory provision for the minor hand, a rating of 40 percent rating is warranted for severe incomplete paralysis of the median nerve.  A 60 percent rating is warranted for complete paralysis of the median nerve.  Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.


Facts

A private medical note dated in June 2011 reflects that the Veteran complained of left arm pain and numbness, which had required an ulnar transposition in January 2004.  

The Veteran was afforded a VA hand examination in August 2011.  He stated that he developed left hand problems after his left arm was caught in a static line while in service.  He noted numbness and tingling in his left hand.  He reported a decrease in his hand strength and hand dexterity.  Upon examination, the Veteran's range of motion for all digits were normal.  No objective evidence of pain was found.  Decreased strength upon squeezing was found.  The Veteran was unable to hold a pen tightly in his left hand.  The Veteran's left hand sensory was decreased in his lift middle, index and little finger to pinprick.  X-ray results showed no evidence of fracture or dislocation.  Slight radiocarpal and first carpal metacarpal degenerative changes were present.  

At an August 2011 VA joint examination, the Veteran stated that it was difficult to use his arm and he had pain in his elbow.  No deformity, instability, incoordination, dislocation or subluxation or locking episodes were noted.  Pain, giving way, stiffness, weakness and decreased speed were reported.  Upon examination, it was found that no weight-bearing joint was affected and no loss of bone or part of bone was found.  The Veteran's left flexion range of motion was to 135 degrees.  His left extension was to 20 degrees.  His left pronation was to 70 degrees and his left supination was to 85 degrees.  There was objective evidence of pain on active motion and following repetitive motion.  No additional limitations were found on repetitive motion.  No joint ankylosis was found.  X-ray results showed no evidence of fracture or dislocation.  It was noted that the Veteran was retired due to eligibility by age or duration of work.  

The Veteran was afforded a VA elbow and forearm examination in November 2012.  The Veteran stated that he had decreased range of motion in his elbow, with pain and weakness.  He had a hard time gripping with his left hand due to numbness.  No flare-ups were reported.  Upon examination, the Veteran's left elbow flexion was to 125 degrees, with pain.  His left elbow extension was to 15 degrees, with pain.  There was no change after repetitive use.  The Veteran's functional loss was less movement than normal, weekend movement and pain on movement.  His muscle strength for left elbow flexion and extension were 4/5, each.  No ankylosis was found.  The examiner found impairment of supination or pronation.  Limited pronation with motion lost beyond the last quarter of the arc; hand does not approach full pronation was noted.   Decreased sensation was found to the outer side of the 5th digit to outer wrist region.  Vibration and pain were absent to light touch.  The examiner noted scars, which were not painful and/or unstable.  They were reported as faint, measuring 9.5cm in length, nontender and without skin breakdown.  

The Veteran was also afforded a VA peripheral nerve examination in November 2012.  He reported numbness and tingling.  Moderate, constant pain, moderate paresthesias and/or sysesthesias and moderate numbness were noted.  No intermittent pain was reported.  The Veteran's left elbow flexion, extension, wrist flexion, wrist extension and grip were found to be 4/5.  No muscle atrophy was noted.  His left radial nerve, median nerve were normal.  Mild, but not incomplete paralysis was found for his ulnar nerve.  The examiner noted that his difficulty with gripping, lifting and carrying, impacted his ability to work.  

Rating Evaluations

Regarding the Veteran's limitation of forearm flexion which is rated as 10 percent disabling under Diagnostic Code 5206, effective May 18, 2011, the Board finds that a rating in excess of 10 percent for his left elbow disability is not warranted at any time during the period under review.  A 20 percent rating is warranted when flexion is limited to either 90 degrees or 70 degrees.  At no time has the Veteran's flexion of the left elbow been limited to 90 degrees or less.  At worst, the Veteran's flexion has been to 125 degrees.  As such, a higher rating for the minor arm is not warranted under Diagnostic Code 5206.

Regarding the Veteran's limitation of forearm extension which is rated as zero percent (noncompensable) under Diagnostic Code 5207, effective November 20, 2012, the Board finds that a compensable rating for his left elbow disability is not warranted at any time during the period under review.  A 10 percent rating is warranted when extension is limited to either 45 degrees or 60 degrees.  The Veteran's extension has exceeded 45 degrees, even after repetitive motion.  At its worst, it has been limited to 15 degrees.  Thus, a compensable rating for the minor arm is not warranted under Diagnostic Code 5207.

Regarding the Veteran's impairment of supination and pronation which is rated as 20 percent under Diagnostic Code 5213, effective November 20, 2012, the Board finds that a rating in excess of 20 percent for his left elbow disability is not warranted at any time during the period under review.  The November 2012 VA examiner found limited pronation with motion lost beyond the last quarter of the arc.  The examiner noted that the Veteran's hand did not approach full pronation.  As it has not been shown that there is bone fusion with the hand fixed in supination or hyperpronation, a disability rating in excess of 20 percent for the minor arm under Diagnostic Code 5213 is not warranted.

Additionally, the Veteran does not have ankylosis of the elbow, non-union of the radius, or non-union of the ulna which might warrant additional disability ratings under Diagnostic Codes 5205, 5209, 5210, 5211 and 5212.  In addition, under Diagnostic Code 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the minor extremity.  The evidence of record does not show that these criteria have been met.

Regarding the Veteran's left cubital tunnel syndrome which is rated as 40 percent under Diagnostic Code 8515, effective March 18, 2011, the Board finds that a rating in excess of 40 percent for his left elbow disability is not warranted at any time during the period under review.  Neither the August 2011 nor the November 2012 VA examination reports showed that the Veteran's left cubital tunnel syndrome was productive of complete median nerve paralysis as warranted by a 60 percent disability rating.  None of the evidence of record describes the Veteran's left hand as being inclined to the ulnar side; there is also no indication that the index and middle fingers are more extended than normally.  The November 2012 VA examiner noted that muscular atrophy was not demonstrated and the Veteran's thumb was not described as resting in the palm of the hand.  None of his fingers were noted to be immobile, and there was no evidence that the Veteran could not make a fist.  While there was weakened wrist flexion as well as pain, there was no evidence of trophic disturbances which would warrant a higher evaluation.

Finally, the Board finds that the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25.  The November 2012 VA examiner noted scars which were nontender and without skin breakdown.  Thus, a separate rating for scars is not warranted.

The Board acknowledges that the Veteran has reported pain, and that objective evidence of pain following repetitive motion has been shown.  However, even when considering additional functional limitation due to factors as pain, stiffness and weakness, the demonstrated manifestations are appropriately contemplated in rating evaluations assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; 

The Board has considered the Veteran's statements describing his elbow symptoms.  However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his elbow disabilities.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess 20 percent for impairment of supination and/or pronation of the left forearm, a compensable evaluation for limitation of extension of the left forearm, a rating in excess of 10 percent for limitation of flexion of the left forearm, and a rating excess of 40 percent for left cubital tunnel syndrome of the left forearm, and they are denied.  Because the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Other Considerations

With regard to the Veteran's increased rating claims, the Board has also considered whether the Veteran's elbow disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his elbow/arm disabilities.  This includes limitation of motion and its effects in various planes, as well as the neurological impairment. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the Veteran's case is not exceptional even when the disabilities are considered in the aggregate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his service-connected disabilities render him unemployable and the evidence does not otherwise suggest that this is the case.  The evidence shows that SSA and his private doctors attribute unemployability to multiple disabilities, including nonservice-connected coronary artery disease, cervical spine and lumbar spine problems, and feet problems,   As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

An evaluation in excess of 20 percent for impairment of supination and/or pronation, left forearm is denied.

A compensable evaluation for limitation of extension of the left forearm is denied.

An evaluation in excess of 10 percent for limitation of flexion of the left forearm is denied.

An evaluation in excess of 40 percent for left cubital tunnel syndrome is denied.  


REMAND

The Veteran seeks service connection for hearing loss.  He asserts that his exposure to noise in service led to the onset of his disability. 

As an initial matter, a VA audiological consult note from November 2009 indicates that the Veteran underwent an audiological consultation in 2004 at the VA Medical Clinic in Lexington, Kentucky.  A review of the Veteran's file does not reflect that the results of the 2004 consult are of record.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available via Virtual VA, they must be either physically or electronically obtained.

Next, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The November 2009 VA audiological consult note showed a clinical examination of the Veteran's pure tone thresholds in his right ear to be 25, 25, 30, 70 and 90 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 25, 25, 30, 70, and 80 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  It was reported that the Veteran had bilateral sensory hearing loss beginning at 2000 Hertz.  The degree of impairment was mild to profound in the right ear and mild to severe in the left ear.  

The Veteran was afforded a VA audiological examination in September 2010 to determine the nature and etiology of his hearing loss.  The clinical examination revealed pure tone thresholds in the Veteran's right ear of 20, 20, 30, 75 and 95 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone thresholds in the Veteran's left ear were 20, 20, 30, 70 and 85 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The examiner stated that the Veteran had normal bilateral high frequency sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his service because there was no significant shift noted from his preinduction to his separation. 

The Veteran was afforded another VA audiological examination in November 2012.  The clinical examination revealed pure tone thresholds in the Veteran's right ear of 25, 25, 30, 75 and 95 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone thresholds in the Veteran's left ear were 35, 35, 35, 75 and 85 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The examiner opined that the Veteran had sensorineural hearing loss.  The examiner noted that the Veteran reported noise exposure due to gunfire and artillery and that no hearing protection was worn.  The examiner stated the Veteran's hearing was within normal range on his preinduction and separation examinations, and that there was no significant threshold shift.  

The Board finds that the September 2010 and November 2012 VA examination opinions are insufficient to resolve the claim for service connection.  See, 21 Vet. App. at 311-12.  The September 2010 and November 2012 VA examiners offered no additional rationale for their opinions.  The Board finds that the opinions stand in contrast to the ruling in Hensley.  Specifically, the opinions did not contain discussions of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service.  Although the November 2012 examiner noted the Veteran's military noise exposure, the examiner did not address why the Veteran's current hearing loss is not related to that noise exposure. 

On remand, the Veteran must be afforded a VA examination to determine the nature and etiology of his current hearing loss.

Accordingly, this issue is REMANDED for the following actions:

1.  Physically or electronically obtain the audiological consult record dated in 2004 from the Lexington VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such. 

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to his active service, including in-service noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


